322 F.2d 479
UNITED STATES of America, Appellee,v.Willie C. PARKER, Appellant.
No. 8993.
United States Court of Appeals Fourth Circuit.
Argued Sept. 26, 1963.Decided Sept. 30, 1963.

Morris Lee Kaplan, Baltimore, Md.  (Court-assigned counsel) (Jay Louis Shavrick, Reisterstown, Md., on brief), for appellant.
J. Hardin Marion, III, Asst. U.S. Atty.  (Joseph D. Tydings, U.S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record, the briefs, and the arguments of counsel we find no error.  Judgment of the district court is


2
Affirmed.